Citation Nr: 9917920	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  97-29 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for shortening of the 
left leg.

2.   Entitlement to a rating in excess of 10 percent for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and his brother.


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel
INTRODUCTION

The veteran had active service from June 1959 to May 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The veteran, his spouse, and his brother, 
appeared at a personal hearing before a Hearing Officer at 
the RO in October 1997.

The Board notes that during his October 1997 hearing, the 
veteran raised the issue of direct service connection for a 
bilateral knee condition.  As that issue has not yet been 
developed and adjudicated, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
this appeal has been obtained by the RO.

2.  The claim of entitlement to service connection for 
shortening of the left leg is not plausible.

3.  Bilateral pes planus is manifested by flat feet with 
bowing of the Achilles tendon on the left, normal gait and 
posture, no characteristic callosities or vascular changes, 
no deformity or pronation, no swelling, and no objective 
evidence of pain on manipulation.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for shortening of the left leg.  
38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for a disability rating greater than 10 
percent for bilateral pes planus have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of well-grounded claims.  If 
he has not, his claims must fail, and VA is not obligated to 
assist him in the development of the claims.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, at 92 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, at 610-611 (1992).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Such a claim need 
not be conclusive but only possible to satisfy the initial 
burden of § 5107(a).  For a direct service connection claim 
to be well grounded, there must be (1) a medical diagnosis of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in[-]service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service [disease or injury] and the 
current disability.  Where a determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464 (1997).



I.  Shortening of the Left Leg

The veteran seeks service connection for shortening of the 
left leg.  He maintains that this disability was aggravated 
by his active service.  

The veteran's claims file contains medical records dated 
prior to the veteran's active service.  These records 
indicate that the veteran had a congenital shortening of the 
left leg.  His left lower extremity was noted to be 3/4 inches 
shorter than his right lower extremity.  At that time the 
veteran was recommended to use a lift in his left shoe.

The veteran's service medical records reveal complaints and 
treatment for bilateral pes planus.  These records, including 
the July 1958 pre-induction examination report and the 
February 1961 separation examination report, make no 
reference to the veteran's shortened left leg.

On VA examinations performed in May and June 1997 the 
veteran's right leg was noted to be 5/8 inches longer than 
the left leg.  Other post service VA records and private 
medical records also note that the veteran's left lower 
extremity was shorter than his right lower extremity.  None 
of these records indicate that the veteran's shortened left 
leg was related to service or aggravated by service.

During his October 1997 personal hearing, the veteran's 
service organization representative indicated that the 
veteran was more interested in obtaining service connection 
for his knee problems.  However, the veteran did not withdraw 
his claim for service connection for shortening of the left 
leg.    

While the veteran may believe that his left leg shortening 
was caused or worsened by his active service, he is a lay 
person and, as such, is not considered a legally competent 
witness qualified to offer an opinion on that medical issue.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board notes that shortening of the left leg was not noted 
on examination for induction to service.  However, the 
preservice medical evidence of record is clear and 
unmistakable evidence demonstrating that the veteran had a 
shortened left leg prior to service.  Consequently the 
presumption of soundness is rebutted in this case.  38 C.F.R. 
§ 3.304(b) (1998).  

The Board further notes that the RO determined in the June 
1997 rating action that the veteran's claim for service 
connection for shortening of the left leg was not well 
grounded.  Since there is no medical evidence of record 
indicating that the veteran's congenital left leg shortening 
was incurred in or aggravated by service, the Board also 
finds that the veteran has not submitted evidence of a well 
grounded claim and that his claim for service connection for 
left leg shortening must be denied.


II.  Bilateral Pes Planus

The VA determines disability evaluations through a schedule 
of ratings, which is based on the average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  Separate Diagnostic Codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Initially, the Board notes that the veteran's claim for a 
rating in excess of 10 percent for bilateral pes planus (flat 
feet) is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107, and that all relevant facts have been properly 
developed for this appeal.  

By rating decision in June 1997, the veteran was granted 
service connection for bilateral pes planus.  The veteran was 
assigned a 10 percent rating under Diagnostic Code 5276, 
effective from February 11, 1997, the date of the veteran's 
re-opened claim for that disability.

Diagnostic Code 5276 provides ratings for acquired flatfoot 
depending upon the severity of symptomatology.  When there 
are moderate unilateral or bilateral symptoms, with the 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of 
the feet, a 10 percent rating is assignable.  When the 
symptoms are severe, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities, a 20 percent rating is assignable 
for a unilateral disorder, and a 30 percent rating is 
assignable for a bilateral disorder.  When the symptoms are 
pronounced, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, which is 
not improved by orthopedic shoes or appliances, a 30 percent 
rating is assignable for a unilateral disorder, and a 50 
percent rating is assignable for a bilateral disorder.  
38 C.F.R. § 4.71a, Diagnostic Code 5276. 

The report of the veteran's May 1997 VA examination noted 
that he complained that his feet were tired and aching every 
day.  He described his daily foot pain as being a 7 on a 
scale of 1 to 10.  He reported that he took aspirin and 
Darvocet, which relieved the pain.  The examiner noted that 
he had a normal gait, and that there were no secondary skin 
or vascular changes.  The examiner further noted that the 
veteran had undergone surgery in his teens to correct his 
bilateral flat feet.  The diagnosis was bilateral pes planus, 
status-post operation.

The veteran was afforded another VA examination in June 1997.  
The report of that examination noted that prior to the 
veteran's childhood surgeries, he had marked bilateral pes 
planus with pronation of the left foot.  The examiner 
remarked that the veteran had complained of soreness of the 
metatarsal arches and gastrocnemius muscles in service after 
prolonged marching and standing.  The examiner noted that the 
veteran had normal posture when standing, and could rise on 
his heels and toes.  Bilateral flat feet were noted, with 
bowing of the Achilles tendon on the left side.  The 
veteran's gait was normal, and no pain was observed on 
manipulation.  There was no swelling, callus formation, or 
secondary skin or vascular changes noted.  X-ray studies 
showed cysts in the navicular bone of the left foot.  The 
examiner opined that the veteran's pre-existing bilateral pes 
planus had been aggravated during his active service.  The 
diagnosis was bilateral pes planus.

The veteran, his spouse, and his brother, appeared at a 
personal hearing before a Hearing Officer at the RO in 
October 1997.  They testified that the veteran had had pain 
in his feet for the past 40 years, which increased as he used 
his feet more during the day.  The veteran stated that his 
feet began to hurt within 20 to 30 minutes after he got out 
of bed in the morning.  He reported that if he stayed on his 
feet for about half a day, he would get swelling in his feet, 
particularly in his left foot.  He further reported that he 
used pain medication for his feet at least once a week, wore 
special elastic socks, and always wore shoes with sturdy 
arches.  The veteran's spouse testified that she had observed 
him in pain from his flat feet, and that he had not had 
calluses on his feet in the past six months.  She reported 
that the veteran's feet were always red in color, and that 
they got purple and mottled looking if he was on them for 15 
to 20 minutes.  The veteran testified that he could walk 
about two blocks with his cane.  He further testified that as 
he was on Social Security disability, he could sit and 
elevate his feet more often, which helped relieve some of the 
pain.

Review of the numerous post-service private medical records 
reveals no treatment for pes planus.  Other lower extremity 
disabilities are noted such as bilateral knee replacements, 
fusion of the left knee, and surgical removal of a tumor from 
the veteran's left calf.

Upon consideration of all the evidence of record, the Board 
finds that the 10 percent disability rating currently in 
effect is appropriate and that a rating in excess of 10 
percent is not warranted.  The medical evidence of record 
showed no objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use, or 
characteristic callosities.  Although the veteran asserted 
that his feet sometimes swelled with prolonged use, no 
swelling was noted on his two 1997 VA examinations.  The 
Board considered whether a higher rating might be assigned 
under some other Diagnostic Code, but determined that 
Diagnostic Code 5276 was the only appropriate Diagnostic Code 
under which to rate this disability.  38 C.F.R. § 4.71a.

The evidence with regard to this matter is not so evenly 
balanced as to raise doubt as to any material issue.  
38 U.S.C.A. § 5107.

In reaching its decision on this issue, the Board has 
considered the complete history of the disability in question 
as well as current clinical manifestations and the effect the 
disability may have on the earning capacity of the veteran.  
38 C.F.R. § 4.1 (1998).  The nature of the veteran's pre-
existing foot disorder and its in-service aggravation, have 
been reviewed and taken into account.
  


ORDER

Entitlement to service connection for shortening of the left 
leg is denied. 

Entitlement to a rating in excess of 10 percent for bilateral 
pes planus is denied. 



___________________________
ROBERT E. P. JONES
Acting Member, Board of Veterans' Appeals 


 

